Citation Nr: 0912059	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a back disability.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claims on appeal.


FINDINGS OF FACT

1.  In a decision dated November 1998, the RO denied service 
connection for a back disability.  The Veteran did not timely 
appeal this decision.

2.  The evidence received since the November 1998 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability.

3.  The Veteran's PTSD is currently manifested by mild 
symptomatology, including reported irritability, 
hypervigilance, trouble concentrating, and insomnia.


CONCLUSIONS OF LAW

1.  The November 1998 decision of the RO, which denied 
service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the November 1998 RO 
decision, which denied service connection for a back 
disability, is not new and material and the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, with respect to the increased rating claim, the duty to 
notify was satisfied by way of a letter sent to the Veteran 
in September 2008.  This letter specifically informed the 
Veteran of what evidence was needed to establish an increased 
rating for PTSD.  While it did not provide information 
regarding effective dates, since an increased rating is not 
being assigned herein, this deficiency is non-prejudicial.  
Also, while this letter was sent subsequent to the initial 
adjudication of the claim, the claim was subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  

Regarding the application to reopen the claim of service 
connection for a back disability, information compliant with 
Kent was not provided to the Veteran until the issuance of 
the statement of the case in July 2006.  The deficiency of 
this notice (both the timing and the fact that this notice 
was not provided by a separate letter) is non-prejudicial as 
well, as the Veteran has demonstrated actual knowledge as to 
why the claim was previously denied (see, for example, the 
January 2006 notice of disagreement) and because this claim 
was also readjudicated thereafter.  See Prickett, 20 Vet. 
App. at 376 (2006).  

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA medical records, and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied in this appeal.


Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a back disability.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for a back disability was 
previously finally denied in July 1975 and November 1998 RO 
decisions.  The Veteran was denied service connection for a 
back disability in 1975 because, while the Veteran's service 
medical records clearly showed complaints of, and treatment 
for, a back disability, the Veteran was found to have a 
congenital or developmental disability, specifically, 
sacralization of the lumbar spine, which existed prior to 
enlistment and which was not chronically aggravated in 
service.  The Veteran was again denied service connection for 
this back disability in November 1998 because no new evidence 
had been submitted which showed that the Veteran's back 
disability was either incurred in or aggravated by service.

The Veteran did not appeal this November 1998 decision, and 
it is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the Veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a back disability.  As noted above, 
the Veteran was denied service connection for this disability 
previously not because there was no evidence that he was 
treated for this disability in service, but because it was 
found that this disability preexisted service, was a 
congenital condition, and was not aggravated in service.  In 
this regard, while some of the new medical evidence of record 
shows that the Veteran has a diagnosed back disability, this 
new medical evidence does not even show that the Veteran is 
currently undergoing treatment for a back disability.  The 
newly submitted evidence also does not discuss the etiology 
of the Veteran's back disability, as to whether it preexisted 
service or not, and if so, whether it was aggravated in 
service or not.  As the Veteran's claim of entitlement to 
service connection for a back disability was previously 
denied because it was found to be a congenital condition that 
preexisted service and was not aggravated therein, and 
because no new evidence has been presented showing that the 
Veteran's back disability was either incurred in or 
aggravated by service, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
back disability.


Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

Historically, the Board notes that the Veteran was originally 
granted service connection for PTSD at a 10 percent 
evaluation by a July 1988 rating decision.  That grant was 
based on service personnel records which showed that the 
Veteran served in Vietnam, and was a Purple Heart recipient, 
and on the report of VA examination.  In November 1998, the 
Veteran was granted a 30 percent rating, based on increased 
symptomatology.  In May 2004, the Veteran requested an 
increased rating for this disability, and this appeal 
ensured. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2008).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the Veteran's 
psychiatric illness.

To summarize, the Veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
Veteran's service connected PTSD have not been met.  As noted 
above, in order to warrant a higher evaluation, the Veteran 
would have to be found to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Reviewing the evidence of record, the Board notes that, while 
the Veteran has been seen periodically for psychiatric 
treatment at a VA facility throughout the course of this 
appeal, the majority of his recent symptomatology (and 
related GAF rating scores between 45-50) and treatment 
appears to have been linked to his substance abuse, and not 
his PTSD.

The report of a December 2004 VA examination indicates that 
the Veteran reported that he had not assaulted anyone or 
attempted suicide since his last VA psychiatric examination.  
The Veteran indicated that he had a lot of trouble sleeping, 
that his nights often had a lot of broken sleep, and that he 
averaged three to four hours of sleep a day.  Upon 
examination, the Veteran was very well kempt and groomed.  He 
did not display any impairment of his thought processes or 
ability to communicate.  He denied delusions or 
hallucinations.  His eye contact was fair.  He denied 
suicidal or homicidal ideation.  He was able to maintain his 
own activities of daily living.  He was oriented to person, 
place, and time.  His memory was intact.  He denied obsessive 
thinking or ritualistic behavior.  His speech was raspy but 
not pressuring.  He reported some anxiety in public.  He 
reported episodes of depression once per month lasting three 
to five days.  He denied difficulty with impulse control.  He 
did report re-experiencing events from Vietnam, but could not 
report frequency.  He reported periodic distressing dreams.  
He did not report flashbacks.  He did not display 
psychological distress or physiological reactivity when 
reviewing his military experience.  He reported avoidance of 
activities and conversations related to military events.  He 
reported decreased interest in activities.  He reported 
feeling close to his sister, several friends, and his 
grandchildren.  He reported problems with irritability, 
concentration, hypervigilance, and an exaggerated startle 
response.  The Veteran was diagnosed with PTSD and ongoing 
alcohol dependence, as well as a mood disorder and opioid 
dependence in remission.  The Veteran was assessed with a GAF 
of 70.

The Board does not find that this level of symptomatology 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity.  In 
this regard, while the Veteran does have some nightmares and 
insomnia, as well as anxiety in crowds, there is no evidence 
of panic attacks or a flattened affect, or impairment of 
speech, memory or judgment.  While the Veteran has not 
reported many close friends, he has been able to maintain a 
relationship with his daughter, his grandchildren, and 
several friends, and occasionally attends church.  He also is 
able to attend to all his activities of daily living.  
Furthermore, the Veteran was found to have a GAF of 70 due to 
PTSD symptoms, consistent with a finding of only mild 
symptomatology.  Finally, the Board notes that the evidence 
of record indicates that some of the Veteran's psychiatric 
symptomatology is related to his nonservice connected alcohol 
dependence.  

Considering therefore the Veteran's stated symptomatology, 
the symptomatology found objectively during examination and 
treatment of the Veteran, and all symptomatology of record, 
the Board finds that the criteria for a higher evaluation for 
the Veteran's service connected PTSD have not been met.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
back disability is not reopened.

Entitlement to an evaluation higher than 30 percent, for the 
Veteran's service-connected PTSD, is not warranted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


